DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 11/12/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 7-8, 11-12, and 15-23 stand rejected. Claims 2-6, 9-10, 13, and 14 are previously cancelled. Claims 1, 7-8, 11-12, and 15-23 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks Pg8-9, filed 11/12/2021, with respect to claim objections and 112(a)/112(b) rejections have been fully considered and are persuasive.  The claim objections and 112(a)/112(b) rejections has been withdrawn. 

Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.  Applicant argues claim 1 on Pg10-Pg11 that “Kim only discloses brine with reference to cleaning and maintaining the water softening system…Kim does not teach that brine is part of the functioning of the pellet softening system.” The Examiner respectfully disagrees. 
Claim 1 indicates that the feed water contains minerals; and further in the claim indicates that there are minerals to be removed from a brine. The Examiner notes that there is not linkage indicating that the is the brine stream. Thus, the instant claims are interpreted to require the feed stream to contain minerals. As such, Kim is further seen to contain minerals (e.g. hard water contains ionic substances such as potassium, magnesium, sodium, bicarbonate, sulfuric acid, chlorine, silicon dioxide, iron and manganese), and thus meets the claimed limitation of a feed water. Furthermore, Kim Pr[36] indicates that that the hard water contains ionic substances such as potassium, magnesium, sodium, bicarbonate, sulfuric acid, chlorine, silicon dioxide, iron and manganese. Furthermore Kim indicates injecting brine into the water (Kim Pr[9]). The hard water that flows through the nanofiltration device that may contain a reverse osmosis membrane (i.e. the membrane will filter out the ionic substances). 
Furthermore, as indicated in the previous Response to Arguments in Non-Final Rejection 10/1/2021, Kim Pg5 Pr 2nd to last paragraph indicates that the nanofiltration device 20 is characterized in that the filtration membrane 300 is any one of a RO membrane. Thus indicating the membranes utilized may be RO membranes. Additionally, Kim indicates that the pellet softening device 10 has an outlet 140, the outlet is connected to the filtration device 20, which has an outlet 320. Furthermore, as indicated by Water Technology Pg3Pr9-Pg4, that typically different types of foulants are present on the membrane (i.e. RO membrane) surface and may require both acid and alkaline cleanings. Thus the brine injected into the system for cleaning the pellet softening device may be utilized in aiding the cleaning process of the foulants on the RO membrane.

Applicant further argues on Pg13 Pr3 that “the caustic soda or slaked lime are not minerals, at least in the sense that the term “minerals” is used in the instant claims.” The Examiner respectfully disagrees, and notes that Applicant’s instant claims and original disclosure fails to define the metes and bounds of the term “minerals”. As such, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Thus, Oxford dictionary’s definition of mineral is “a solid inorganic substance of natural occurrence”.

Applicant further argues on Pg14-Pg15 claims 18-19, that “Yoshikawa does not teach adding acid to the effluent of the fluidized bed crystallizer in order to reduce its pH.” The Examiner respectfully the fluidized bed crystallizer further passing treated water to the feed water input of the at least one further reverse osmosis stage.” in the same vein, claim 12 indicates “passing the treated water from the fluidized bed crystallizer to a feed water input of at least one further reverse osmosis stage.” In other words, the claim indicates that the effluent of the fluidized bed crystallizer is fed into the inlet of a reverse osmosis membrane. Thus, as indicated in the 103 rejection below, the combination between claims 18 and 19 indicates that RO membranes are subject to biofouling and that the method for prevention of the biofouling can be done via the incorporation of bromine and a sulfamic acid compound in the feed water or wash water supplied to the RO membrane separation device (See Yoshikawa Pr. 76) (i.e. adding an acid to reduce the pH). While Water Tech indicates that the pH of the stream should be within the pH limits of 3 and 11 for cleaning. Exceeding the membrane manufacturer’s guidelines can cause membrane damage, which results in a salt passage increase (Water Tech Pg2. Yoshikawa Pr. 83). Thus, the combination discloses that the pH of the stream entering the RO (which is further the same stream that is leaving the fluidized bed, as indicated in claim 1) should be modified with the addition of an acid in order to have the pH entering the RO device not exceed the typical upper limit pH for RO devices.
Furthermore, in response to applicant's argument that “Simply because cleaning of the RO system should be between a pH of 3 and 11 does not mean that any of the components or portions of the RO system of WT can be operated at a pH of between 3 and 11.”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant argues claim 20 on Pg16 Pr4 that “Kim does not teach disposition of fluidized bed crystallizers at a position where brine concentration approaches its maximum saturation. There is no mention of measuring or determining maximum saturation of brine in Kim, much less positioning a fluidized bed crystallizer at the point.” The Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measuring or determining maximum saturation of brine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Kim Pr. 27, 82 indicates that the utilization of a fluidized bed is providing an advantage of being able to reduce the membrane contamination by organic pollutants and improve the removal efficiency. 

Applicant further argues on Pg17 claim 22, however, the Examiner notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1, 7, 11, 16, and 17; Kim discloses a reverse osmosis desalination system for treating feed water, the feed water containing minerals (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium), the system comprising:
A) a reverse osmosis unit comprising a first reverse osmosis stage and a second reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310), each of the reverse osmosis stages having a feed water input, a product water outlet and a brine outlet (See Kim Fig. 2, Pg5Pr3-5; the RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet), 
B) a pellet softening device, configured to remove minerals from brine received from at least one of the brine outlets (See Kim Fig. 3, Pg4Pr2-3, par. [63]; pellet softening apparatus 10 has a softening chamber 120 in which sand for softening the hard water, i.e. removes minerals. Par. [78]; Concentrated water having strong alkali is discharged into flow path 340 and moves towards the inlet port 130 of softening apparatus 10.),
C) wherein the pellet softening device receives the brine from the first reverse osmosis stage and passes treated water to the feed water input of the second reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10. The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300),
D) wherein the second reverse osmosis stage is upstream of the first reverse osmose stage (See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340), the pellet softening device being located in a brine recycling line (See Kim Fig. 3; pellet softener apparatus 10 is connected to circulation passage 340), such that brine from the second reverse osmosis stage is supplied to the feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.), and
E) at least one further reverse osmosis stage having a feed water input (See Kim Fig. 3; the middle RO stage has an inlet for the feed), the pellet softening device further passing treated water to the feed water input of the at least one further reverse osmosis stage (See Kim Fig. 3; pellet softener 10 feeds fluid into inlet 310, which travels further into the inlet of the middle RO stage).
Kim does not disclose utilizing a fluidized bed reactor. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 7: The system of claim 1, further comprising a first reverse osmosis pass and a second reverse osmosis pass, the second reverse osmosis pass comprising the first reverse osmosis stage and the second reverse osmosis stage, wherein the second reverse osmosis pass is operated at a pH of at least 11 (See Kim Fig. 3, par. [9]; the washing process occurs in cycles, depending on the state of hard water. The cycle through each RO pass will travel through the top and bottom RO stages, i.e. 2nd and 1st RO stages, respectively. Par. [78]; the NF device 20 is concentrated to a pH of 10-11 (i.e. at least 11) to the third outlet 330. Concentrated water having strong alkali is discharged and flows back into the first inlet 130.).
Claim 11: The system of claim 1, wherein the fluidized bed crystallizer is configured to precipitate said minerals on a seed material (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted by crystallization around the sand).
Claim 16: The system of claim 1, the brine received from at least one of the brine outlets is fed into the fluidized bed crystallizer such that the fluidized bed crystallizer removes the minerals therefrom (See Kim Pg5Pr2ndrd to last paragraph; any one of nanofiltration membrane may be a RO membrane. Pr. 78; Fig. 3; filtration device 20 concentrates the alkaline components filtered into a concentrated water stream having a pH of 10-11 and flows back into the first inlet 130 of pellet softening device 10.)
Claim 17: The system of claim 1, wherein pH of feed water circulating at any point in the brine recycling line is increased to at least 11 (See Kim par. [78]; the filtration device 20 is concentrated in the alkaline components to a pH of 10~11).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), as applied to claim 1 above, and further in view of Cotruvo (NPL – Desalination Guidelines Development for Drinking Water: Background).
Applicant’s claims are directed toward an apparatus.
Regarding claim 8; the combination of Kim and Mahvi discloses the system of claim 1 (See combination supra), further comprising a post-treatment unit, the post-treatment unit receiving at least a portion of the minerals removed by the fluidized bed crystallizer and being operable to reintroduce minerals to product water (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted with the sand discharges the furnace at 150, and can be reused for lime production/pellets. Additionally, apparatus 10 contains injection nozzle unit 210 that forms a light water path 211 on one side, and injects caustic soda or slaked lime into the softening chamber 120 in a mist state.).
The combination does not disclose reintroducing the portion of the minerals to adjust the pH of the product water to approximately 8.
Cotruvo relates to the prior art by disclosing a desalination guide for drinking water by the World Health Organization, and indicates that product water in post treatment must be treated to stabilize it and make it compatible with the distribution system. The adjustment of pH to approximately 8 is required (See Cotruvo Pg7, Post Treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that produces a product water to have an a pH adjustment to approximately 8, in order to make the product water compatible with the distribution system, as indicated by the World Health Organization (See Cotruvo Pg7, Post Treatment).

Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”).
Applicant’s claims are directed toward a method.
Regarding claims 12, 15; Kim discloses a method of operating a reverse osmosis desalination system for treating feed water (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium) comprising:
A) feeding water to be treated to a first reverse osmosis stage of a reverse osmosis desalination system (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310. The RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet. Par. [2, 36]; various impurities are contained in tap water or groundwater, such as chlorine, potassium, magnesium, sodium… (i.e. salts). The system of Kim removes the ionic substances (e.g. the recited impurities above of chlorine, potassium, magnesium, sodium…), i.e. desalinating.),
B) receiving brine from a brine outlet of the first reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310. The RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet),
C) passing the brine to pellet softening device to remove minerals, thereby generating treated water from the fluidized bed crystallizer (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10.), 
D) passing the treated water from the pellet softening device to a feed water inlet of a second reverse osmosis stage of the reverse osmosis desalination system, the second reverse osmosis stage being upstream of the first reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300. See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340),
E) supplying brine from brine outlet of the second reverse osmosis stage to a feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO.), and 
F) passing the treated water from pellet softening device to a feed water input of at least one further reverse osmosis stage See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.).
Kim does not disclose utilizing a fluidized bed reactor. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These pellets can be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 15: The method of claim 12, further comprising: passing the minerals removed from the fluidized bed crystallizer into a salt removal line connected to the fluidized bed crystallizer (See Kim Fig. 4, Pr. 49; outlet 150 allows a passage which the caustic soda or slaked lime reacts with the sand particles to remove pellets. The pellets are discharged through the outlet.); and introducing at least some of the minerals removed by the at least one fluidized bed crystallizer into a post-treatment unit to re-mineralize the water (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted with the sand discharges the furnace at 150, and can be reused for lime production/pellets. Additionally, apparatus 10 contains injection nozzle unit 210 that forms a light water path 211 on one side, and injects caustic soda or slaked lime into the softening chamber 120 in a mist state.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mahvi, as applied to claim 1 above, and further in view of Yoshikawa et al. (US2016/0198721; hereinafter “Yoshikawa”) and Water Technology (NPL – Membrane Fundamentals, Part3: Effect of pH, Temperature Chemicals and Cleaning Procedures vs. Foulant Removal; hereinafter “Water Tech”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 18; the combination of Kim and Mahvi discloses the system of claim 1 (See combination supra). The combination does not disclose wherein pH of effluent from the fluidized bed crystallizer is decreased by addition of acid.
The combination does, however, operate a number of reverse osmosis systems (See Kim reverse osmosis devices 300).
Yoshikawa relates to the prior art by disclosing a separation membrane utilized in reverse osmosis systems that controls biofouling (See Yoshikawa Pr. 3). Yoshikawa discloses that for a membrane separation device utilizing an RO membrane, if the pH of the feed water supplied to the RO device is less than 5.5, then the volume of permeate sometimes decrease. Furthermore, there are no particular limitations on the upper limit for the pH of the feed water supplied to the RO device, provided that the pH is no higher than the typical upper limit pH for RO devices, for example, pH 10 (See Yoshikawa Pr. 83). Yoshikawa indicates that the method for prevention of the biofouling can be done via the incorporation of bromine and (See Yoshikawa Pr. 76).
Water Tech relates to the prior art by disclosing membrane fundamentals and discusses the importance of pH for effective removal of foulant from RO membranes (See Water Tech Pg1Pr1). The pH that should be applied for an RO system depends upon the manufacturers guidelines for cleaning. Some manufacturers recommend pH limits of 3 and 11 for cleaning. Exceeding the membrane manufacturer’s guidelines can cause membrane damage, which results in a salt passage increase (See Water Tech Pg2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes RO systems, to lower the pH of the water feed water entering a RO membrane system with by adding an acid, in order to have the pH entering the RO device not exceed the typical upper limit pH for RO devices, such as pH of 10 (See Yoshikawa Pr. 83). Since Water Tech indicates that some manufacturers recommend a pH limit of 11 for cleaning, and that operation exceeding the membrane manufacturer’s guidelines can cause membrane damage, which results in a salt passage increase (See Water Tech Pg2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mahvi, as applied to claim 12 above, and further in view of Yoshikawa et al. (US2016/0198721; hereinafter “Yoshikawa”) and Water Technology (NPL – Membrane Fundamentals, Part3: Effect of pH, Temperature Chemicals and Cleaning Procedures vs. Foulant Removal; hereinafter “Water Tech”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 19; the combination of Kim and Mahvi discloses the method of claim 12 (See combination supra). The combination does not disclose further comprising: decreasing pH of effluent of the fluidized bed crystallizer by addition of acid.
The combination does, however, operate a number of reverse osmosis systems (See Kim reverse osmosis devices 300).
Yoshikawa relates to the prior art by disclosing a separation membrane utilized in reverse osmosis systems that controls biofouling (See Yoshikawa Pr. 3). Yoshikawa discloses that for a membrane separation device utilizing an RO membrane, if the pH of the feed water supplied to the RO device is less (See Yoshikawa Pr. 83). Yoshikawa indicates that the method for prevention of the biofouling can be done via the incorporation of bromine and a sulfamic acid compound in the feed water or wash water supplied to the RO membrane separation device (See Yoshikawa Pr. 76).
Water Tech relates to the prior art by disclosing membrane fundamentals and discusses the importance of pH for effective removal of foulant from RO membranes (See Water Tech Pg1Pr1). The pH that should be applied for an RO system depends upon the manufacturers guidelines for cleaning. Some manufacturers recommend pH limits of 3 and 11 for cleaning. Exceeding the membrane manufacturer’s guidelines can cause membrane damage, which results in a salt passage increase (See Water Tech Pg2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes RO systems, to lower the pH of the water feed water entering a RO membrane system with by adding an acid, in order to have the pH entering the RO device not exceed the typical upper limit pH for RO devices, such as pH of 10 (See Yoshikawa Pr. 83). Since Water Tech indicates that some manufacturers recommend a pH limit of 11 for cleaning, and that operation exceeding the membrane manufacturer’s guidelines can cause membrane damage, which results in a salt passage increase (See Water Tech Pg2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), and further in view of Locke (US3,428,446).
Applicant’s claims are directed toward an apparatus.
Regarding claim 20; Kim discloses a reverse osmosis desalination system for treating feed water, the feed water containing minerals (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium)
A) a reverse osmosis unit comprising a plurality of reverse osmosis stages, the plurality of reverse osmosis stages comprising a first reverse osmosis stage, a second reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310), and further reverse osmosis stages (See Kim Fig. 1; the middle reverse osmosis stage that is between the lower first reverse osmosis stage, and the upper second reverse osmosis stage. Kim par. [65] further indicates that the nanofiltration device 20 may be provided with a plurality of filtration membranes 300 so that the purification process proceeds in multiple stages (i.e. there may be several filtration stages)), wherein each of the plurality of reverse osmosis stages comprises a feed water input, a product water outlet and a brine outlet (See Kim Fig. 2, Pg5Pr3-5; the RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet), 
B) a pellet softening device configured to remove minerals from brine received from at least one of the brine outlets (See Kim Fig. 3, Pg4Pr2-3, par. [63]; pellet softening apparatus 10 has a softening chamber 120 in which sand for softening the hard water, i.e. removes minerals. Par. [78]; Concentrated water having strong alkali is discharged into flow path 340 and moves towards the inlet port 130 of softening apparatus 10.),  
C) wherein at least the pellet softening device receives the brine from the first reverse osmosis stage and passes treated water to the feed water input of the second reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10. The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300), 
D) wherein the second reverse osmosis stage is upstream of the first reverse osmosis stage (See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340), the first pellet softening device being located in a brine recycling line (See Kim Fig. 3; pellet softener apparatus 10 is connected to circulation passage 340), such that brine from the second reverse osmosis stage is supplied to the feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.), 
E) wherein the pellet softening device further passes treated water to the feed water input of one of the further reverse osmosis stages (See Kim Fig. 3; pellet softener 10 feeds fluid into inlet 310, which travels further into the inlet of the middle RO stage), and 
F) wherein each of the further fluidized bed crystallizers is disposed between a pair of the further reverse osmosis stages where brine concentration approaches its maximum saturation (See Kim par. [31, 33, 63, 79]; the filtration membrane 300 is converted into concentrated water which reintroduced to the pellet softening device. The concentrated water having strong alkali is discharged and flows back to the inlet of the pellet softening device for further processing (i.e. to remove more ions within the water).).
Kim does not disclose utilizing a fluidized bed reactor, a plurality of fluidized bed crystallizers comprising a first fluidized bed crystallizer, a second fluidized bed crystallizer, and further fluidized bed crystallizers. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These pellets can be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment)
The combination still does not disclose utilizing a plurality of fluidized bed crystallizers comprising a first fluidized bed crystallizer, a second fluidized bed crystallizer, and further fluidized bed crystallizers. 
However, Kim indicates that when there are a plurality of filtration (RO) membranes provided, the amount of soft water and purified water integrated system is adjusted to the amount of caustic soda or slaked lime injected from the pellet softening device (See Kim Pg5Pr6-Pg6Pr2). 
Locke indicates utilizing a fluidized bed to contact particulate solids with ascending gasses to fluidize the solids and form a fluidized beds for carrying out chemical reactions (See Locke C1L26-28). Locke further indicates that the fluidized processes used in production may provide a single fluidized bed, however a more advanced processes may utilize a plurality of fluidized beds (See Locke C1L37-39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes fluidized beds and further needs to adjust the amount of material utilized with the fluidized bed (i.e. pellet softening device) (See Kim Pg5Pr6-Pg6Pr2), with Locke’s utilization of a plurality of fluidized beds for carrying out chemical reactions (See Locke C1L26-28), since Locke indicates that utilizing a plurality of fluidized beds allows for a more advanced processes (See Locke C1L37-39). The multiple fluidized beds would further allow the increase in usage of chemicals/parts to carry out the chemical reaction. Additionally, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), and further in view of Locke (US3,428,446).
Applicant’s claims are directed toward an apparatus.
Regarding claims 22-23; the combination of Kim, Mahvi, and Locke discloses the system of claim 20 (See combination supra), further comprising a first reverse osmosis pass and a second reverse osmosis pass, the second reverse osmosis pass comprising the first reverse osmosis stage and the second reverse osmosis stage, wherein the second reverse osmosis pass is operated at a pH of at least 11 (See Kim Fig. 3, par. [9]; the washing process occurs in cycles, depending on the state of hard water. The cycle through each RO pass will travel through the top and bottom RO stages, i.e. 2nd and 1st RO stages, respectively. Par. [78]; the NF device 20 is concentrated to a pH of 10-11 (i.e. at least 11) to the third outlet 330. Concentrated water having strong alkali is discharged and flows back into the first inlet 130.), wherein at least one of the further reverse osmosis stages is disposed upstream of the first reverse osmosis stage (See Kim Fig. 1; middle RO stage is upstream from the first RO, that is connected to the circulation passage 340, by feeding the retentate stream; while also being downstream from the first RO by receiving the retentate stream from 340 after passing through the pellet softening apparatus 10 and through the RO membrane 300 in the filtration device.).
The combination does not disclose wherein at least another of the further reverse osmosis stages is disposed downstream of the first reverse osmosis stage. However, Kim indicates that a plurality of filtration membrane units may be provided, where the filtration membranes may be reverse osmosis units (See Kim Pg5 Pr21-22).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes a plurality of reverse osmosis membranes, to incorporate another reverse osmosis membrane in order to provide additional filtration, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 23: The system of claim 22, wherein the pH is increased to at least 11 by treating the feed water supplied to one or more of the reverse osmosis stages or by treating feed water circulating at any point in the brine recycling line (See Kim par. [78]; the filtration device 20 is concentrated in the alkaline components to a pH of 10~11).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), and further in view of Locke (US3,428,446), as applied to claim 20 above, and further in view of Cotruvo (NPL – Desalination Guidelines Development for Drinking Water: Background).
Applicant’s claims are directed toward an apparatus.
Regarding claim 21; the combination of Kim, Mahvi, and Locke discloses the system of claim 20 (See combination supra), further comprising a post-treatment unit connected to, and receiving minerals from, at least the first fluidized bed crystallizer, wherein the post-treatment unit is operable to reintroduce the minerals to product (See Cotruvo Pg. 7 Post Treatment; carbonation or other chemicals may be applied or blending with source water may be done to stabilize the water. Stabilizing the product water must be done to make it compatible with the distribution system, i.e. adjustment of pH to approximately 8 is required.).
The combination does not disclose reintroducing the minerals to product water until the pH of the product water is approximately 8.
Cotruvo relates to the prior art by disclosing a desalination guide for drinking water by the World Health Organization, and indicates that product water in post treatment must be treated to stabilize it and make it compatible with the distribution system. The adjustment of pH to approximately 8 is required (See Cotruvo Pg7, Post Treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that produces a product water to have an a pH adjustment to approximately 8, in order to make the product water compatible with the distribution system, as indicated by the World Health Organization (See Cotruvo Pg7, Post Treatment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mavis (US2008/0121585) – contains a fluidized bed between two RO systems, however fluid worked upon is contaminated groundwater plume (not directly a brine).
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Donovan Bui-Huynh/Examiner, Art Unit 1779  

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779